DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 “a density of the plurality of reinforcement particles to a first side of the scrim is greater than a density of the plurality of reinforcement particles to a second side of the scrim that is proximate the thermoset layer”. Given that the scrim is between the thermoplastic layer and the thermoset layer and the particles are only in thermoplastic layer based on claim 1, it is not clear how a density of the plurality of reinforcement particles to a first side of the scrim is greater than a density of the plurality of reinforcement particles to a second side of the scrim that is proximate the thermoset layer.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 11-12, 14-15 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hou et al. (US 2004/0231790).
Regarding claims 1 and 12, 14, Hou discloses polymer composite components comprising thermoplastic polymer component, i.e. thermoplastic layer, a light weight fabric scrim, i.e. scrim impregnated with the thermoplastic component, and thermosetting polymer component, i.e. thermosetting layer, wherein the thermoplastic layer contains particles, i.e. plurality of reinforcement particles within a thermoplastic polymer, (paragraph 0039, claim 13) and the thermosetting layer comprising a thermoset polymer, i.e. thermoset matrix, (paragraph 0030). Hou further discloses that thermoplastic polymer partly interpenetrate before the thermosetting polymer cures, i.e. thermoplastic matrix mixes with the thermoset matrix at the interface, (paragraph 0030) and therefore it is clear that the scrim would be at the interface of the thermoplastic and thermoset layer.
While Hou fails to exemplify the presently claimed component nor can the claimed component be “clearly envisaged” from Hou as required to meet the standard of anticipation (cf. MPEP 2131.03), nevertheless, in light of the overlap between the 
Regarding claim 2, Hou discloses the component of claim 1, wherein the thermoplastic matric comprises polyvinylidene fluoride (paragraph 0038).
Regarding claim 11, Hou discloses the component of claim 1, wherein the scrim comprises carbon fiber or glass fibers (paragraph 0093).
Regarding claim 15, Hou discloses the component of claim 1 wherein Hou discloses extra layers of thermoplastic material may be added (paragraph 0087), therefore, one layer corresponds to thermoplastic structural support layer that is bonded to the thermoplastic layer and other layer corresponds to skin layer as presently claimed, wherein the is used in aircraft assembly (paragraph 0011).
Regarding claim 21, Hou discloses the component of claim 1 wherein given that Hou discloses the thermoplastic polymer are at least partly interpenetrate (paragraphs 0030 and 0039), it is clear that some of the thermoplastic polymer with particles would be below the scrim and the density of the plurality of reinforcement particle to the thermoplastic layer side of the scrim would be greater than a density of the plurality of reinforcement particle to the aide of the scrim that is proximate the thermoset layer.

Claims 4-6, 9-10 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hou et al. (US 2004/0231790) in view of Bonneau et al. (US 2010/0305274).
Regarding claims 4-5, Hou discloses the component of claim 1 but fails to disclose polyether ether ketone particles and a melting point of the thermoplastic matrix is less than a melting point of the plurality of thermoplastic particles.
Bonneau discloses polymer compositions comprising polyether ether ketone particles, i.e. plurality of thermoplastic plastic particles, to obtain toughness of the composition (abstract and paragraph 0062).
It would have been obvious to one of ordinary skill in the art to use polyether ether ketone particles in the composite including the thermoplastic layer of Hou to obtain toughness of the composition. Given that Hou in view of Bonneau discloses the same thermoplastic matrix and particles as claimed in present claim, it is clear that Hou in view of Bonneau would intrinsically possess the same properties as claim in present claim.
Regarding claim 6, Hou discloses the component of claim 1 but fails to disclose percent volume of the particles and thermoplastic matrix. However, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
Regarding claims 9-10, Hou discloses the component of claim 1 but fails to disclose carbon particles and fiber reinforcement material.
Bonneau discloses polymer compositions comprising fiber material such as carbon fiber, i.e. fiber reinforcement material and plurality of carbon particles, to make the composition suitable for elevated temperature service (paragraphs 0012, 0036).
It would have been obvious to one of ordinary skill in the art to use the fiber reinforcement material of Bonneau in the component including the thermoplastic and thermosetting polymer layers of Hou to make the composition suitable for elevated temperature service.
Regarding claims 16-17, Hou discloses polymer composite components comprising thermoplastic polymer component polyvinylidene fluoride (paragraph 0038), i.e. thermoplastic layer, a light weight fabric scrim such as carbon fiber or glass fibers (paragraph 0093), i.e. scrim impregnated with the thermoplastic component, and thermosetting polymer component, i.e. thermosetting layer, wherein the thermoplastic layer contains particles, i.e. plurality of reinforcement particles within a thermoplastic polymer, (paragraph 0039, claim 13) and the thermosetting layer comprising a thermoset polymer, i.e. thermoset matrix and multilayer body, (paragraph 0030). Hou further discloses that thermoplastic polymer partly interpenetrate before the thermosetting polymer cures, i.e. thermoplastic matrix mixes with the thermoset matrix at the interface, (paragraph 0030) and therefore it is clear that the scrim would be at the interface of the thermoplastic and thermoset layer.
Hou fails to disclose polyether ether ketone particles and a melting point of the thermoplastic matrix is less than a melting point of the plurality of thermoplastic particles.
Bonneau discloses polymer compositions comprising polyether ether ketone particles to obtain toughness of the composition (abstract and paragraph 0062).
It would have been obvious to one of ordinary skill in the art to use polyether ether ketone particles in the composite including the thermoplastic layer of Hou to obtain toughness of the composition. Given that Hou in view of Bonneau discloses the same thermoplastic matrix and particles as claimed in present claim, it is clear that Hou in view of Bonneau would intrinsically possess the same properties as claim in present claim.
Hou fails to disclose fiber reinforcement material.
Bonneau discloses polymer compositions comprising fiber material such as carbon fiber, i.e. fiber reinforcement material, to make the composition suitable for elevated temperature service (paragraphs 0012, 0036).
It would have been obvious to one of ordinary skill in the art to use the fiber reinforcement material of Bonneau in the component thermosetting polymer of Hou to make the composition suitable for elevated temperature service.
Regarding claim 18, Hou in view of Bonneau discloses the component of claim 17, wherein Hou discloses extra layers of thermoplastic material may be added (paragraph 0087), therefore, one layer corresponds to thermoplastic structural support layer that is bonded to the thermoplastic layer and other layer corresponds to exterior skin layer as presently claimed, wherein the is used in aircraft assembly.
Regarding claim 19, Hou discloses polymer composite components comprising thermoplastic polymer component polyvinylidene fluoride (paragraph 0038), i.e. thermoplastic layer, a light weight fabric scrim such as carbon fiber or glass fibers (paragraph 0093), i.e. scrim impregnated with the thermoplastic component, and thermosetting polymer component, i.e. thermosetting layer, wherein the thermoplastic layer contains particles, i.e. plurality of reinforcement particles within a thermoplastic polymer, (paragraph 0039, claim 13) and the thermosetting layer comprising a thermoset polymer, i.e. thermoset matrix and multilayer body, (paragraph 0030). Hou further discloses that thermoplastic polymer partly interpenetrate before the thermosetting polymer cures, i.e. thermoplastic matrix mixes with the thermoset matrix at the interface, (paragraph 0030) and therefore it is clear that the scrim would be at the interface of the thermoplastic and thermoset layer. Further, Hou discloses extra layers of thermoplastic material may be added (paragraph 0087), therefore, one layer corresponds to thermoplastic structural support layer that is bonded to the thermoplastic layer and other layer corresponds to exterior skin layer as presently claimed, wherein the is used in aircraft assembly (paragraph 0011). Given that Hou discloses the polymer composite is used in aircraft assembly, it would have been obvious to one of ordinary skill in the art to use the polymer composite anywhere in the aircraft assembly including to form an exterior flow surface of the component to meet to end users requirement.
Hou fails to disclose fiber reinforcement material.
Bonneau discloses polymer compositions comprising fiber material such as carbon fiber, i.e. fiber reinforcement material, to make the composition suitable for elevated temperature service (paragraphs 0012, 0036).
It would have been obvious to one of ordinary skill in the art to use the fiber reinforcement material of Bonneau in the component thermosetting polymer of Hou to make the composition suitable for elevated temperature service.

Response to Arguments

Applicant's arguments filed 01/27/2021 have been fully considered but they are not persuasive.
Applicant argues that there is no disclosure in Hou that its alleged thermoplastic layer can include both (a) the small amount of material allowing electrical conductivity and (b) the lightweight fabric scrim. However, It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie
Applicant argues that Hou teaches away from including both (a) and (b) materials together in the thermoplastic layer. However, it is noted that there is nothing in the Hou reference that states that both (a) and (b) materials cannot be use together in the thermoplastic layer.
Applicant argues that Bonneau teaches thermoplastic toughening particles in a thermoset matrix. However, it is noted that the resin matrix of Bonneau does disclose thermoplastic material in paragraph 0055. Further, note that while Bonneau does not disclose all the features of the present claimed invention, Bonneau is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely polyether ether ketone particles to obtain toughness of the composition, and in combination with the primary reference, discloses the presently claimed invention.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143.  The examiner can normally be reached on 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SAMIR SHAH/Primary Examiner, Art Unit 1787